UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission file number 000-50820 FIRST CLOVER LEAF FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-4797391 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 6814 Goshen Road, Edwardsville, IL (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code (618) 656-6122 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý.No ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨.No ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer ¨(do not check if smaller reporting company) Smaller reporting companyý Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨.No ý. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding November 10, 2009 Common Stock, par value $.10 per share FIRST CLOVER LEAF FINANCIAL CORP. FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2009 INDEX PAGE NO. PART I - Financial Information Item 1.Financial Statements(Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and results of Operations 23 Item 3.Quantitative and Qualitative Disclosures about Market Risk 38 Item 4.Controls and Procedures 41 PART II - Other Information Item 1.Legal Proceedings 42 Item 1A.Risk Factors 42 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3.Defaults Upon Senior Securities 43 Item 4.Submission of Matters to a Vote of Security Holders 43 Item 5.Other Information 43 Item 6.Exhibits 43 Signatures 44 Index FIRST CLOVER LEAF FINANCIAL CORP. Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Cash and due from banks $ $ Interest-earning deposits Federal funds sold Total cash and cash equivalents Interest-earning time deposits - Securities available for sale Federal Home Loan Bank stock Loans, net of allowance for loan losses of $5,231,952 and $3,895,246, respectively Loans held for sale Property and equipment, net Accrued interest receivable Goodwill Core deposit intangible Foreclosed assets Mortgage servicing rights Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Deposits: Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Federal Home Loan Bank advances Securities sold under agreements to repurchase Subordinated debentures Accrued interest payable Other liabilities Total liabilities Stockholders' Equity: Preferred stock, $.10 par value; 10,000,000 shares authorized; no shares issued - - Common stock, $.10 par value; 20,000,000 shares authorized; 10,142,123 shares issued; 8,076,001 and 8,793,753 shares outstanding at September 30, 2009 and December 31, 2008, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned Employee Stock Ownership Plan shares ) ) Treasury Stock, at cost; 2,066,122 and 1,348,370 shares at September 30, 2009 and December 31, 2008, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Accompanying Notes to Consolidated Financial Statements. 3 Index FIRST CLOVER LEAF FINANCIAL CORP.
